Citation Nr: 1232478	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  06-34 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability, including as secondary to service-connected residuals of a right knee injury.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran had active service from May 1976 to May 1979. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the RO in Waco, Texas, that denied entitlement to the benefits sought. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The case was remanded by the Board in November 2008, April and December 2011.  It has been returned to the Board for appellate review.  For the reasons explained below, it is again necessary to return this case to the RO for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The case was remanded by the Board in April 2011 so that the Veteran should be afforded a VA examination by a physician knowledgeable in orthopedics.  The Veteran underwent a VA examination in May 2011 conducted by a certified physician's assistant (PA-C) with June 2011 addendum opinion.  The Board found in December 2011 that the examination by a PA-C did not satisfy the April 2011 remand instructions.  The Board concluded that remand for compliance was necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran was seen for another VA examination in February 2012 conducting by another PA-C.  The Board has, however, determined that an examination conducted by a PA-C does not satisfy the remand instructions.  Thus, remand is again warranted in this case.  See Stegall.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an examination by a physician knowledgeable in orthopedics for the purpose of determining the nature, extent, and etiology of a left knee disability.  The claims file must be made available to the examiner for review in conjunction with the examination.  Following review of the relevant medical evidence in the claims file, to include the service treatment records and post service treatment records, the medical history obtained from the Veteran, current clinical evaluation, and any tests that are deemed necessary, the examiner should:

a) diagnose any current left knee disability shown to exist;

b) opine whether it was obvious or manifest that any left knee disability existed prior to service;

c) if and only if the examiner finds that it was obvious that a left knee disability existed prior to service, then opine as to whether any such left knee disability increased beyond the natural progress of the disorder during service;

d) if the examiner concludes that a left knee disability did not preexist service, the examiner should opine whether any such left knee disability is at least as likely as not (50 percent or greater probability) related to service;

d) if the examiner concludes that a left knee disability did not preexist service and is not related to service, the examiner should opine as to:
(i) whether it is as least as likely as not (50 percent or greater probability) that the current left knee disability is proximately due to or the result of the Veteran's service-connected right knee disability; and

(ii) whether it is as least as likely as not (50 percent or greater probability) that the current left knee disability is aggravated (aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms) by the Veteran's service-connected right knee disability.

The examiner must provide detailed rationales, with specific references to the record for each opinion.  

2.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until further notice.  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

